      6:20-cv-00423-JFH Document 23 Filed in ED/OK on 12/14/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

       Plaintiff,
                       v.
                                                           Case No. 6:20-cv-00423-JFH
 JEFFREY LOWE,
                                                           STIPULATION ON MOTION FOR
 LAUREN LOWE,                                              PRELIMINARY INJUNCTION

 GREATER WYNNEWOOD EXOTIC ANIMAL
 PARK, LLC, and

 TIGER KING, LLC,

       Defendants.



       The United States of America and Defendants Jeffrey Lowe, Lauren Lowe, Greater
Wynnewood Exotic Animal Park, and Tiger King, LLC (collectively, “Defendants”) jointly
request that the Court approve this stipulation. In support of this stipulation, the Parties hereby
state and stipulate as follows:
       WHEREAS, on November 19, 2020, the United States filed a complaint against
Defendants for violations of the Animal Welfare Act (“AWA”), 7 U.S.C. §§ 2134, 2159, and the
Endangered Species Act (“ESA”), 16 U.S.C. § 1538(a)(1), (g), Dkt. 2;
       WHEREAS, on November 25, 2020, the United States filed a motion for preliminary
injunction, Dkt. 9 & 10;
       WHEREAS, the parties, by and through their authorized representatives, have reached an
agreement that they consider to be a fair, adequate, and equitable resolution of the issues raised
in the United States’ motion for preliminary injunction;
       NOW, THEREFORE, the parties hereby stipulate and agree as follows:
       1.      Defendants will provide an inventory to the United States of all animals covered
by the AWA, excluding common dogs, cats, guinea pigs, hamsters, or rabbits in Defendants’
possession, custody, or control as of November 25, 2020. The inventory will additionally list any
animal covered by the ESA. The inventory shall provide the same information typically provided
      6:20-cv-00423-JFH Document 23 Filed in ED/OK on 12/14/20 Page 2 of 3




to the U.S. Department of Agriculture (“USDA”) on inventories, including: scientific species
name and common name; animal name; location within facility; parents; birth date/acquisition
date; sex and owner. Defendants will provide this list before the initial inspection described
below, if possible, but not later than during the December 15, 2020 inspection.
       2.      Pending resolution of the merits of the United States’ claims in the Complaint,
Defendants will not acquire or dispose of any animal covered by the ESA or any animal covered
by the AWA, excluding common dogs, cats, hamsters, or rabbits, absent leave of court sought by
duly-noticed motion. Prior to seeking leave of court to acquire or dispose of any animal covered
by this agreement, Defendants will meet and confer with the United States pursuant to the Local
Rules of the Eastern District of Oklahoma.
       3.      The USDA’s Animal and Plant Health Inspection Services (“APHIS”) will be
permitted to conduct routine inspections of the Thackerville facility with 2-3 APHIS
inspectors. Government counsel may attend if Defendants’ counsel is present. Local law
enforcement also will attend. The first inspection will occur on December 15, 2020.
               a. The United States agrees that Defendants will not pay the cost of inspections.
               b. The inspection report will be completed and provided to counsel within seven
                   days of the inspection.
               c. Based on Defendants’ representation that no members of the public are
                   visiting the facility and viewing the animals, the United States agrees that the
                   inspectors may note for the record – but will not cite – Defendants under 9
                   C.F.R. sec. 2.131(c) for violation of that regulation found during the
                   inspection. The USDA reserves the right to cite Defendants for violations of
                   that provision if members of the public view the animals in-person at the
                   facility.
       4.      Defendants consent to APHIS conducting further inspections of the Thackerville
               facility up to every three weeks thereafter, at USDA’s discretion. While APHIS
               will not conduct more than 1 inspection every 21 days, APHIS will not provide
               Defendants prior advanced notice of the date and time of future inspections, as is
               customary for such inspections.
       5.      Upon approval of the stipulation by the Court, the United States will move to
               withdraw its present motion for preliminary injunction without prejudice.

                                                 2
     6:20-cv-00423-JFH Document 23 Filed in ED/OK on 12/14/20 Page 3 of 3




      6.     In the event that any party fails to comply with the terms set forth herein, the
             parties shall first meet and confer pursuant to the Local Rules of the Eastern
             District of Oklahoma before seeking relief from the Court.
      7.     By entering into this stipulation and agreement to address the issues presented in
             the United States’ motion for preliminary injunction, neither Plaintiff nor
             Defendants are conceding or waiving any arguments, positions, rights, or
             defenses. Both parties reserve the right to seek further, or modify, this relief as
             further information develops.
DATED: December 14, 2020                     Respectfully Submitted,
BRIAN J. KUESTER                             JONATHAN D. BRIGHTBILL
United States Attorney                       Principal Deputy Assistant Attorney General
SUSAN BRANDON, Civil Chief                   Environment and Natural Resources Division
United States Attorney’s Office
Eastern District of Oklahoma
520 Denison Ave                              /s/ Mary Hollingsworth
Muskogee OK 74401                            MARY HOLLINGSWORTH
                                             Senior Trial Attorney
                                             Arizona Bar #27080
                                             BRIENA L. STRIPPOLI
                                             Trial Attorney
                                             ROBERT M. NORWAY
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, D.C. 20044-7611
                                             Mary.hollingsworth@usdoj.gov | 202-598-1043
                                             Briena.strippoli@usdoj.gov | 202-598-0412
                                             Robert.m.norway@usdoj.gov | 202-307-1145
                                             Fax: 202-305-0275

                                             Attorneys for the United States of America

                                             /s/ Daniel J. Card (authorized on 12/14/2020)
                                             DANIEL J. CARD, OBA 30034
                                             512 NW 12th Street
                                             Oklahoma City, OK 73103
                                             Telephone: 580-465-4249
                                             Fax: 405-232-6358
                                             dan@cardlawok.com

                                             Attorney for Defendants

                                                3
